 

Exhibit 10.66

 

AMENDED AND RESTATED

 

SECURITIES PURCHASE AGREEMENT

 

This Amended and Restated Securities Purchase Agreement (this “Agreement”) is
made and entered into as of November 9, 2020 (the “Effective Date”) by and among
Investview, Inc., a Nevada corporation (the “Company”), DBR Capital, LLC, a
Pennsylvania limited liability company (the “Purchaser”) and, solely for
purposes of Section 3.06 and the other sections expressly referenced therein,
Joseph Cammarata (the “Purchasing Assignee”). Certain terms used and not
otherwise defined in the text of this Agreement are defined in Section 11
hereof.

 

RECITALS

 

WHEREAS, the Company and the Purchaser are parties to that certain Securities
Purchase Agreement, dated as of April 27, 2020 (the “Existing Agreement”),
providing for the purchase by the Purchaser, and the sale and issuance by the
Company, upon the terms and conditions set forth therein, of one or more
convertible notes of the Company, convertible into shares of common stock of the
Company (the “Common Stock”), upon the terms and subject to the limitations and
conditions set forth therein, and pursuant to which the Purchaser has purchased,
and the Company has sold and issued, (i) the First Closing Note (as defined in
the Existing Agreement) in the amount of $1,300,000 dated April 27, 2020 and
(ii) the Second Closing Note (as defined in the Existing Agreement) in the
amount of $700,000 dated May 27, 2020 (the First Closing Note and the Second
Closing Note are referred to herein as the “Existing Notes”).

 

WHEREAS, the Company and the Purchaser desire to modify the terms of the
Existing Agreement as further set forth herein to provide for the purchase by
the Purchaser and the sale and issuance by the Company, upon the terms and
conditions set forth herein, of one or more additional convertible notes of the
Company, in the form attached hereto as Exhibit A (together with the Amended and
Restated Existing Notes (as defined below) and any note(s) issued in replacement
thereof or as a dividend thereon or otherwise with respect thereto in accordance
with the terms thereof, the “Notes”), convertible into shares of common stock of
the Company (the “Common Stock”), upon the terms and subject to the limitations
and conditions set forth in such Notes, and to provide for the modification of
the Existing Notes by entering into those certain amended and restated
promissory notes, dated as of the Effective Date (the “Amended and Restated
Existing Notes”), which shall be in the form attached hereto as Exhibit A.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

 

SECTION 2. Sale and Purchase of the Notes.

 

2.01 First Closing Note. On the First Closing Date, upon the terms and subject
to the conditions herein contained, the Company issued and sold to the
Purchaser, and the Purchaser purchased from the Company, $1,300,000 aggregate
principal amount of Note (the “First Closing Note”).

 

2.02 Second Closing Note. On the Second Closing Date, upon the terms and subject
to the conditions herein contained, the Company issued and sold to the
Purchaser, and the Purchaser purchased from the Company, $700,000 aggregate
principal amount of Note (the “Second Closing Note”).

 

 

 

 

2.03 Third Closing Note. On the Third Closing Date, upon the terms and subject
to the conditions herein contained, the Company agrees to issue and sell to the
Purchaser, and the Purchaser agrees to purchase from the Company, $1,300,000
aggregate principal amount of Note (the “Third Closing Note”).

 

2.04 Fourth Closing Note(s). On the Fourth Closing Date, upon the terms and
subject to the conditions herein contained, the Company agrees to issue and sell
to the Purchaser (and the Purchasing Assignee, if applicable), and the Purchaser
(and the Purchasing Assignee, if applicable) agrees to purchase from the
Company, $5,700,000 aggregate principal amount of Note(s) (the “Fourth Closing
Note(s)”).

 

2.05 Fifth Closing Note. On the Fifth Closing Date, upon the terms and subject
to the conditions herein contained, the Company agrees to issue and sell to the
Purchaser, and the Purchaser agrees to purchase from the Company, $2,000,000
aggregate principal amount of Note (the “Fifth Closing Note”).

 

2.06 On Third Closing Date, Fourth Closing Date and Fifth Closing Date, the
Purchaser (and the Purchasing Assignee, if applicable) shall pay the purchase
price for the applicable Notes to be issued and sold to it at such closing (the
“Purchase Price”) by wire transfer of immediately available funds to the
Company, in accordance with the Company’s written wiring instructions, against
delivery of the applicable Note in the principal amount equal to the Purchase
Price, and the Company delivered or shall deliver, as applicable, such duly
executed Note on behalf of the Company, to the Purchaser (and the Purchasing
Assignee, if applicable), against delivery of such Purchase Price.

 

SECTION 3. Closings. Subject to the satisfaction of the closing conditions set
forth in Section 7:

 

3.01 the closing with respect to the transactions contemplated in Section 2.01
hereof (the “First Closing”) occurred upon the satisfaction of the terms of this
Agreement on April 27, 2020 (the “First Closing Date”); and

 

3.02 the closing with respect to the transactions contemplated in Section 2.02
hereof (the “Second Closing”) occurred upon the satisfaction of the terms of
this Agreement on May 27, 2020 (the “Second Closing Date”); and

 

3.03 the closing with respect to the transactions contemplated in Section 2.03
hereof (the closing at which the Third Closing Note is issued, if any, is
referred to herein as the “Third Closing”) shall occur on or prior to November
9, 2020 (which, for the avoidance of doubt, such Third Closing is in Purchaser’s
sole discretion, and the Company must effect the Third Closing pursuant to the
satisfaction of the terms of this Agreement) (the “Third Closing Date”); and

 

3.04 the closing with respect to the transactions contemplated in Section 2.04
hereof (the closing at which the Fourth Closing Note(s) is/are issued, if any,
as applicable, is referred to herein as the “Fourth Closing”) shall occur on or
prior to May 31, 2021 (provided that such date may be extended by up to 30 days
by the Purchaser in its sole discretion) and shall be held on or before the
fifth day following delivery of written notice (the “Fourth Closing Notice”) by
the Purchaser to the Company of the Purchaser’s determination to effect the
Fourth Closing (which, for the avoidance of doubt, the Fourth Closing is in
Purchaser’s sole discretion to effect or not effect, and the Company must effect
the Fourth Closing upon the receipt of a Fourth Closing Notice pursuant to the
satisfaction of the terms of this Agreement) (the “Fourth Closing Date”), or at
such other date as the Company and the Purchaser may agree, remotely via the
exchange of documents and signatures, which Fourth Closing Notice shall set
forth the Fourth Closing Date; and

 

2

 

 

3.05 the closing with respect to the transactions contemplated in Section 2.05
hereof (the closing at which the Fifth Closing Note is issued, if any, is
referred to herein as the “Fifth Closing”) shall occur on or prior to August 31,
2021 (provided that such date may be extended by up to 30 days by the Purchaser
in its sole discretion) and shall be held on or before the fifth day following
delivery of written notice (the “Fifth Closing Notice”) by the Purchaser to the
Company of the Purchaser’s determination to effect the Fifth Closing (which, for
the avoidance of doubt, the Fifth Closing is in Purchaser’s sole discretion to
effect or not effect, and the Company must effect the Fifth Closing upon the
receipt of a Fifth Closing Notice pursuant to the satisfaction of the terms of
this Agreement) (the “Fifth Closing Date” and, together with the First Closing
Date, the Second Closing Date, the Third Closing Date and the Fourth Closing
Date, the “Closing Dates” and each a “Closing Date”), or at such other date as
the Company and the Purchaser may agree, remotely via the exchange of documents
and signatures, which Fifth Closing Notice shall set forth the Fifth Closing
Date.

 

3.06 With respect to the Fourth Closing, the Purchaser may, in Purchaser’s sole
discretion, assign (its “Assignment Right”) its right and obligation to purchase
up to $2,000,000 of the Fourth Closing Note(s) under Section 2.04 and Section
3.04 to the Purchasing Assignee. If the Purchaser desires to exercise its
Assignment Right, it shall send a notice to the Purchasing Assignee at the same
time at which it sends the Fourth Closing Notice, which shall include all of the
information set forth in the Fourth Closing Notice, as well as the principal
amount of the Fourth Closing Note(s) that the Purchasing Assignee shall purchase
in the Fourth Closing. The Purchasing Assignee hereby agrees that, if the
Assignment Right is exercised, the Purchasing Assignee shall be bound by and
subject to the terms of Section 2.04, Section 2.06, Section 3.04 (but, for the
avoidance of doubt, the determination to effect the Fourth Closing shall be at
the sole discretion of the Purchaser and not the Purchasing Assignee) and
Section 7, and the Purchasing Assignee hereby represents and warrants to the
Company that the statements contained in Section 4 are true and correct as of
the Fourth Closing Date as if the Purchasing Assignee were the Purchaser for all
purposes thereunder.

 

SECTION 4. Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company that the statements contained in this
Section 4 were, are or will be, as applicable, true and correct as of each
Closing Date:

 

4.01 Investment Purpose. The Purchaser is purchasing the Notes, the shares of
Common Stock issuable upon conversion of or otherwise pursuant to the Notes
(such shares of Common Stock being collectively referred to herein as the
“Conversion Shares” and, collectively with the Notes and the Conversion Shares,
the “Securities”) for its own account and not with a present view towards the
public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the 1933 Act.

 

4.02 Accredited Investor Status. The Purchaser is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

 

4.03 Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

 

4.04 Information. The Company has not disclosed to the Purchaser any material
nonpublic information and will not disclose such information unless such
information is disclosed to the public prior to or promptly following such
disclosure to the Purchaser.

 

3

 

 

4.05 Registration. The Purchaser understands that the Notes and, until such time
as the Conversion Shares have been registered under the 1933 Act or may be sold
pursuant to an applicable exemption from registration, the Conversion Shares,
may bear a restrictive legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY
STATE SECURITIES LAWS, AND MAY NOT BE PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR
OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS
OR (2) THE ISSUER OF SUCH SECURITIES RECEIVES AN OPINION OF COUNSEL TO THE
HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY ACCEPTABLE
TO THE ISSUER’S TRANSFER AGENT, THAT SUCH SECURITIES MAY BE PLEDGED, SOLD,
ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.”

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to an exemption from
registration without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected. In the event that the Company does not accept the opinion
of counsel provided by the Purchaser with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144, at the Deadline
(as defined in the Notes), it will be considered an Event of Default pursuant to
Section 3.1(b) of the Notes.

 

4.06 Authorization; Enforcement. This Agreement has been duly and validly
authorized. This Agreement has been duly executed and delivered on behalf of the
Purchaser, and this Agreement constitutes a valid and binding agreement of the
Purchaser enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.

 

SECTION 5. Representations and Warranties by the Company. The Company represents
and warrants to the Purchaser (and, if Purchaser exercises its Assignment Right,
to Purchasing Assignee) that the statements contained in this Section 5 were,
are and will be, as applicable, true and correct as of each Closing Date (or, as
to the Purchasing Assignee, as of the Fourth Closing Date):

 

5.01 SEC Reports. The Company has timely filed all of the reports, schedules,
forms, statements and other documents required to be filed by the Company with
the SEC pursuant to the reporting requirements of the 1934 Act (the “SEC
Reports”). The SEC Reports, at the time they were filed with the SEC, (i)
complied as to form in all material respects with the requirements of the 1934
Act and the 1934 Act Regulations and (ii) did not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

4

 

  

5.02 Independent Accountants. The accountants who certified the audited
consolidated financial statements of the Company included in the SEC Reports are
independent public accountants as required by the 1933 Act, the 1933 Act
Regulations, the 1934 Act and the 1934 Act Regulations, and the Public Company
Accounting Oversight Board.

 

5.03 Financial Statements; Non-GAAP Financial Measures.

 

(a) The consolidated financial statements included or incorporated by reference
in the SEC Reports, together with the related notes, present fairly, in all
material respects, the financial position of the Company and its consolidated
subsidiaries at the dates indicated and the statement of operations,
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified; said financial statements have been
prepared in conformity with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved, except
in the case of unaudited, interim financial statements, subject to normal
year-end audit adjustments and the exclusion of certain footnotes.

 

(b) Except as specifically set forth in the financial statements included in the
SEC Reports for the fiscal year ending March 31, 2020 (the “2020 Financial
Statements”), the Company has no liability or obligation, absolute or
contingent, including without limitation any Indebtedness, except (i)
obligations and liabilities incurred after the date of such financial statements
in the ordinary course of business that are not material, individually or in the
aggregate, and (ii) obligations under contracts made in the ordinary course of
business that would not be required to be reflected in financial statements
prepared in accordance with general accepted accounting principles.

 

5.04 No Material Adverse Change in Business. Except as otherwise expressly
stated in the 2020 Financial Statements, since March 31, 2020, there has been no
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), there have been no
transactions entered into by the Company or any of its subsidiaries, other than
those in the ordinary course of business and except as contemplated in this
Agreement, which are material with respect to the Company and its subsidiaries
considered as one enterprise, and there has been no dividend or distribution of
any kind declared, paid or made by the Company on any class of its capital
stock.

 

5.05 Good Standing of the Company. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Nevada and has corporate power and authority to own, lease and operate its
properties and to conduct its business as disclosed in the SEC Reports and to
enter into and perform its obligations under this Agreement; and the Company is
duly qualified as a foreign corporation to transact business and is in good
standing in each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure so to qualify or to be in good standing would
not result in a Material Adverse Effect.

 

5

 

 

5.06 Good Standing of Subsidiaries. Each “significant subsidiary” of the
Company, as such term is defined in Rule 1-02 of Regulation S-X (each, a
“Subsidiary” and, collectively, the “Subsidiaries”) has been duly incorporated
or organized and is validly existing in good standing under the laws of the
jurisdiction of its incorporation or organization, has corporate or similar
power and authority to own, lease and operate its properties and to conduct its
business as described in the SEC Reports and is duly qualified to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not result in a Material Adverse Effect. All of the
issued and outstanding capital stock of each Subsidiary has been duly authorized
and validly issued, is fully paid and non-assessable and is owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity. None of the
outstanding shares of capital stock of any Subsidiary were issued in violation
of the preemptive or similar rights of any securityholder of such Subsidiary.

 

5.07 Capitalization; Issuance of Shares.

 

(a) The Company has an authorized capitalization as set forth in the SEC
Reports. The outstanding shares of capital stock of the Company have been duly
authorized and validly issued and are fully paid and non-assessable. None of the
outstanding shares of capital stock of the Company were issued in violation of
the preemptive or other similar rights of any securityholder of the Company
which have not been waived. The Conversion Shares are duly authorized and
reserved for issuance and, upon conversion of each Note in accordance with its
respective terms, will be validly issued, fully paid and non-assessable, and
free from all taxes, liens, claims and encumbrances with respect to the issue
thereof and shall not be subject to preemptive rights or other similar rights of
shareholders of the Company and will not impose personal liability upon the
holder thereof.

 

(b) There are no outstanding options, warrants, rights (including conversion or
preemptive rights) or agreements for the purchase or acquisition from the
Company of any shares of its capital stock. No stock plan, stock purchase, stock
option or other agreement or understanding between the Company and any holder of
any equity securities or rights to purchase equity securities provides for
acceleration or other changes in the vesting provisions or other terms of such
agreement or understanding as the result of (i) termination of employment or
consulting services (whether actual or constructive); (ii) any merger,
consolidated sale of stock or assets, change in control or any other
transaction(s) by the Company; (iii) the transactions contemplated hereby; or
(iv) the occurrence of any other event or combination of events.

 

5.08 Validity. This Agreement has been duly authorized, executed and delivered
by the Company and constitutes a valid and binding obligation of the Company,
enforceable against it in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies. Upon
the execution and delivery thereof in accordance herewith, each Note will have
been duly authorized, executed and delivered by the Company and will constitute
a valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

6

 

 

5.09 Authorization; Enforcement. (A) The Company has all requisite corporate
power and authority to enter into and perform this Agreement, the Notes and to
consummate the transactions contemplated hereby and thereby, and to issue the
Notes and Conversion Shares, in accordance with the terms hereof and thereof,
and (B) the execution and delivery of this Agreement and the Notes by the
Company and the consummation by it of the transactions contemplated hereby and
thereby (including without limitation, the issuance of the Notes and the
issuance and reservation for issuance of the Conversion Shares issuable upon
conversion or exercise thereof) have been duly authorized by the Company’s Board
of Directors and no further consent or authorization of the Company, its Board
of Directors, or its shareholders is required, this Agreement has been duly
executed and delivered by the Company by its authorized representative, and such
authorized representative is the true and official representative with authority
to sign this Agreement and the other documents executed in connection herewith
and bind the Company accordingly.

 

5.10 Absence of Violations, Defaults and Conflicts. Neither the Company nor any
of its subsidiaries is (A) in violation of its charter, bylaws or similar
organizational document, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any subsidiary is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, result in liability to the Company in excess of $50,000, or
(C) in violation of any law, statute, rule, regulation, judgment, order, writ or
decree of any arbitrator, court, governmental body, regulatory body,
administrative agency or other authority, body or agency having jurisdiction
over the Company or any of its subsidiaries or any of their respective
properties, assets or operations (each, a “Governmental Entity”), except for
such violations that would not, singly or in the aggregate, result in liability
to the Company in excess of $50,000. The execution, delivery and performance of
this Agreement and the Notes and the consummation of the transactions
contemplated herein and therein (including the issuance and sale of the
Securities and the Conversion Shares) and compliance by the Company with its
obligations hereunder and thereunder do not and will not, whether with or
without the giving of notice or passage of time or both, conflict with or
constitute a breach of, or default or Repayment Event (as defined below) under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any properties or assets of the Company or any subsidiary pursuant to, the
Agreements and Instruments, or require notice to or consent of any party to any
agreement or commitment to which the Company is a party that has not been
obtained, nor will such action result in any violation of (i) the provisions of
the articles of incorporation, bylaws or similar organizational document of the
Company or any of its subsidiaries or (ii) any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any Governmental Entity. As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries.

 

5.11 Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
result in a Material Adverse Effect.

 

7

 

 

5.12 Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any Governmental Entity now pending or, to
the knowledge of the Company, threatened, against or affecting the Company or
any of its subsidiaries, which would reasonably be expected to result in a
liability in excess of $50,000, or which would reasonably be expected to
adversely affect the consummation of the transactions contemplated in this
Agreement or the Notes or the performance by the Company of its obligations
hereunder and thereunder. The foregoing includes, without limitation, actions
pending or, to the Company’s knowledge, threatened involving the prior
employment of any of the Company’s employees, their use in connection with the
Company’s business of any information or techniques allegedly proprietary to any
of their former employers, or their obligations under any agreements with prior
employers. The Company is not a party or, to its knowledge, subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality.

 

5.13 Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity, and no notice under, or consent pursuant to, any Agreements
and Instruments, is necessary or required for the performance by the Company of
its obligations hereunder, in connection with the offering, issuance, or sale of
the Securities hereunder or the consummation of the transactions contemplated by
this Agreement, except such as have been already obtained or as may be required
in connection with the formation of NewCo.

 

5.14 Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by Company, except where
the failure so to possess would not, singly or in the aggregate, result in a
Material Adverse Effect. The Company and its subsidiaries are in compliance with
the terms and conditions of all Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in a Material Adverse
Effect. All of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect. No Governmental License has
expired, terminated or been suspended and no Governmental License will expire,
terminate or be suspended within 90 days. Neither the Company nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any Governmental Licenses which, singly or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Effect.

 

5.15 Title to Property. The Company and its subsidiaries do not own any real
property. The Company and its subsidiaries have title to all tangible personal
property owned by them, in each case, free and clear of all mortgages, pledges,
liens, security interests, claims, restrictions or encumbrances of any kind
except such restrictions and encumbrances as do not, singly or in the aggregate,
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries; and all of the leases and subleases material to the
business of the Company and its subsidiaries, considered as one enterprise, and
under which the Company or any of its subsidiaries holds properties, are in full
force and effect, and neither the Company nor any such subsidiary has any notice
of any material claim of any sort that has been asserted by anyone adverse to
the rights of the Company or any subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.

 

8

 

 

5.16 Intellectual Property. The Company and its subsidiaries own or possess the
right to use all patents, patent applications, inventions, licenses, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information or procedures), trademarks, service marks, trade names,
domain names, copyrights, and other intellectual property, and registrations and
applications for registration of any of the foregoing (collectively,
“Intellectual Property”) necessary to conduct their business as presently
conducted and currently contemplated to be conducted in the future and, to the
knowledge of the Company, neither the Company nor any of its subsidiaries,
whether through their respective products and services or the conduct of their
respective businesses, has infringed, misappropriated, conflicted with or
otherwise violated, or is currently infringing, misappropriating, conflicting
with or otherwise violating, and none of the Company or its subsidiaries have
received any heretofore unresolved communication or notice of infringement of,
misappropriation of, conflict with or violation of, any Intellectual Property of
any other person or entity. Neither the Company nor any of its subsidiaries has
received any communication or notice (in each case that has not been resolved)
alleging that by conducting their business as described in the SEC Reports or as
otherwise currently conducted, such parties would infringe, misappropriate,
conflict with, or violate, any of the Intellectual Property of any other person
or entity. The Company knows of no infringement, misappropriation or violation
by others of Intellectual Property owned by or licensed to the Company or its
subsidiaries which would reasonably be expected to result in a Material Adverse
Effect. The Company and its subsidiaries have taken all reasonable steps
necessary to secure their interests in such Intellectual Property from their
employees and contractors and to protect the confidentiality of all of their
confidential information and trade secrets. None of the Intellectual Property
employed by the Company or its subsidiaries has been obtained or is being used
by the Company or its subsidiaries in violation of any contractual obligation
binding on the Company or any of its subsidiaries or, to the knowledge of the
Company, any of their respective officers, directors or employees. All
Intellectual Property owned or exclusively licensed by the Company or its
subsidiaries is free and clear of all liens, encumbrances, defects or other
restrictions (other than non-exclusive licenses granted in the ordinary course
of business). The Company and its subsidiaries are not subject to any judgment,
order, writ, injunction or decree of any court or any Governmental Entity, nor
has the Company or any of its subsidiaries entered into or become a party to any
agreement made in settlement of any pending or threatened litigation, which
materially restricts or impairs their use of any Intellectual Property or which
would reasonably be expected to result in a Material Adverse Effect.

 

5.17 Company IT Systems. The Company and its subsidiaries own or have a valid
right to access and use all computer systems, networks, hardware, software,
databases, websites, and equipment used to process, store, maintain and operate
data, information, and functions used in connection with the business of the
Company and its subsidiaries (the “Company IT Systems”). The Company IT Systems
are adequate for, and operate and perform in all material respects as required
in connection with, the operation of the business of the Company and its
subsidiaries as currently conducted. The Company and its subsidiaries have
implemented commercially reasonable backup, security and disaster recovery
technology consistent in all material respects with applicable regulatory
standards and customary industry practices.

 

5.18 Cybersecurity. (A) There has been no security breach or other compromise of
or relating to the Company IT Systems; (B) the Company has not been notified of,
and has no knowledge of any event or condition that would reasonably be expected
to result in, any such security breach or other compromise of the Company IT
Systems; (C) the Company and its subsidiaries have implemented policies and
procedures with respect to the Company IT Systems that are reasonably consistent
with industry standards and practices, or as required by applicable regulatory
standards; and (D) the Company and its subsidiaries are presently in material
compliance with all applicable laws or statutes, judgments, orders, rules and
regulations of any court or arbitrator or governmental or regulatory authority
and contractual obligations relating to the privacy and security of the Company
IT Systems and to the protection of the Company IT Systems from unauthorized
use, access, misappropriation or modification.

 

9

 

 

5.19 Environmental Laws. Except as would not, singly or in the aggregate, result
in a Material Adverse Effect, (A) neither the Company nor any of its
subsidiaries is in violation of any applicable federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (B) the Company and its subsidiaries have all permits, authorizations
and approvals required for their operations under any applicable Environmental
Laws and are each in compliance with their requirements, (C) there are no
pending or, to the knowledge of the Company, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating to
any Environmental Law against the Company or any of its subsidiaries and (D) to
the knowledge of the Company, there are no events or circumstances that would
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
Governmental Entity, against or affecting the Company or any of its subsidiaries
relating to Hazardous Materials or any Environmental Laws.

 

5.20 Accounting Controls and Disclosure Controls. Except as set forth in the
Company’s SEC Reports, the Company and its subsidiaries maintain effective
internal control over financial reporting (as defined under Rule 13a-15 and
15d-15 under the 1934 Act Regulations) and a system of internal accounting
controls sufficient to provide reasonable assurances that (A) transactions are
executed in accordance with management’s general or specific authorization; (B)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Since the end of the Company’s most
recent audited fiscal year, there has been (1) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (2) no change in the Company’s internal control over financial reporting
that has materially adversely affected, or is reasonably likely to materially
adversely affect, the Company’s internal control over financial reporting.

 

5.21 Compliance with the Sarbanes-Oxley Act. The Company is in compliance in all
material respects with all provisions of the Sarbanes-Oxley Act of 2002 and all
rules and regulations promulgated thereunder or implementing the provisions
thereof that are in effect and with which the Company is required to comply.

 

5.22 Payment of Taxes. All United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed and all
taxes shown by such returns or otherwise assessed, which are due and payable,
have been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided. No
assessment in connection with United States federal tax returns has been made
against the Company. The Company and its subsidiaries have filed all other tax
returns that are required to have been filed by them or have timely requested
extensions thereof pursuant to applicable foreign state, local or other law and
have paid all taxes due pursuant to such returns or all taxes due and payable
pursuant to any assessment received by the Company and its subsidiaries, except
for such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been established by the Company or its subsidiaries.

 

10

 

 

The charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined have
been determined in accordance with GAAP and are reasonably expected by the
Company to be adequate to meet any assessments or reassessments for additional
income tax for any years not finally determined.

 

5.23 ERISA. (i) At no time in the past six years has the Company or any ERISA
Affiliate maintained, sponsored, participated in, contributed to or had any
liability or obligation in respect of any Employee Benefit Plan subject to Title
IV of ERISA or Section 412 of the Code, any “multiemployer plan” as defined in
Section 3(37) of ERISA or any multiple employer plan for which the Company or
any ERISA Affiliate has incurred or could incur material liability under Section
4063 or 4064 of ERISA, (ii) no “welfare benefit plan” as defined in Section 3(1)
of ERISA provides or promises, or at any time provided or promised, retiree
health, or other post-termination benefits except to the extent such benefit is
fully insured or as may be required by the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or similar state law and (iii) each
Employee Benefit Plan is and has been operated in compliance with its terms and
all applicable laws, including but not limited to ERISA and the Code. Each
Employee Benefit Plan intended to be qualified under Code Section 401(a) has a
favorable determination or opinion letter from the Internal Revenue Service (the
“IRS”) upon which it can rely, and any such determination or opinion letter
remains in effect and has not been revoked and no event has occurred and no
facts or circumstances exist that could reasonably be expected to result in the
loss of qualification or tax exemption of any such Employee Benefit Plan. With
respect to each Foreign Benefit Plan, such Foreign Benefit Plan (1) if intended
to qualify for special tax treatment, meets, in all material respects, the
requirements for such treatment, and (2) if required to be funded, is funded to
the extent required by applicable law. The Company does not have any obligations
under any collective bargaining agreement with any union. As used in this
Section 5.23, “Code” means the Internal Revenue Code of 1986, as amended;
“Employee Benefit Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA, including, without limitation, all equity and
equity-based, severance, employment, change-in-control, medical, disability,
fringe benefit, bonus, incentive, deferred compensation, employee loan and all
other employee benefit plans, agreements, programs, policies or other
arrangements, whether or not subject to ERISA, under which (x) any current or
former employee, director, independent contractor or other service provider of
the Company or its subsidiaries has any present or future right to benefits and
which are contributed to, sponsored by or maintained by the Company or any of
the Subsidiaries or (y) the Company or any of the Subsidiaries has had or has
any present or future direct or contingent obligation or liability; “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended; “ERISA
Affiliate” means any member of the company’s controlled group as determined
pursuant to Code Section 414(b), (c), (m) or (o), with respect to any Person,
each business or entity under “common control” with such Person within the
meaning of Section 4001(a)(14) of ERISA; and “Foreign Benefit Plan” means any
Employee Benefit Plan established, maintained or contributed to outside of the
United States of America and which is not subject to United States law.

 

5.24 Insurance. The Company and its subsidiaries carry or are entitled to the
benefits of insurance, with what the Company reasonably believes to be
financially sound and reputable insurers, in such amounts and covering such
risks as is adequate for the conduct of their respective businesses and the
value of their respective properties and assets, and all such insurance is in
full force and effect. The Company has no reason to believe that it or any of
its subsidiaries will not be able (A) to renew its existing insurance coverage
as and when such policies expire or (B) to obtain comparable coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted and at a cost that is comparable to its existing cost.

 

5.25 Investment Company Act. The Company is not required, and upon the issuance
and sale of the Securities will not be required, to register as an “investment
company” under the Investment Company Act of 1940, as amended (the “1940 Act”).

 

11

 

 

5.26 No Unlawful Payments. None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee, Affiliate
or other person acting on behalf of the Company or any of its subsidiaries has
taken any action, directly or indirectly, that would result in a violation of
any applicable anti-corruption laws, including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “government official” (including any officer
or employee of a government or government-owned or controlled entity or of a
public international organization, or any person acting in an official capacity
for or on behalf of any of the foregoing, or any political party or party
official or candidate for political office) in violation of any applicable
anti-corruption laws, and the Company and its subsidiaries have conducted their
businesses in compliance with applicable anti-corruption laws and have
instituted and maintain policies and procedures designed to ensure continued
compliance therewith.

 

5.27 Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance in
all material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Entity
(collectively, the “Anti-Money Laundering Laws”); and no action, suit or
proceeding by or before any Governmental Entity involving the Company or any of
its subsidiaries with respect to the Anti-Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.

 

5.28 No Conflicts with Sanctions Laws. None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, Affiliate or other person acting on behalf of the Company or any of
its subsidiaries is a Person currently the subject or target of any sanctions
administered or enforced by the United States Government, including, without
limitation, the U.S. Department of the Treasury’s Office of Foreign Assets
Control, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority (collectively, “Sanctions”), nor
is the Company or any of its subsidiaries located, organized or resident in a
country or territory that is the subject of Sanctions; and the Company will not
knowingly directly or indirectly use the proceeds of the sale of the Securities,
or lend, contribute or otherwise make available such proceeds to any
subsidiaries, joint venture partners or other Person, to fund any activities of
or the business with any Person, or in any country or territory, that, at the
time of such funding, is the subject of Sanctions or in any other manner that
will result in violation by any Person of Sanctions.

 

5.29 Private Placement. Neither the Company nor its subsidiaries, nor any person
acting on its or their behalf, has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security under any
circumstances that would require registration under the 1933 Act of the
Securities being sold pursuant to this Agreement. Assuming the accuracy of the
representations and warranties of the Purchaser contained in Section 4 hereof,
the issuance of the Securities, including the issuance of the Conversion Shares,
is exempt from registration under the 1933 Act.

 

5.30 Transactions with Affiliates. Neither the Company nor any of its
subsidiaries is a party to any agreement, written or oral, to sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its employees, officers, directors, former employees,
officers or directors, or Affiliates, except in the ordinary course of business
at prices and on terms and conditions not less favorable to the Company or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties and which has been disclosed in writing to the Purchaser. Neither the
Company nor any of its subsidiaries has liability or obligation, absolute or
contingent, including without limitation any Indebtedness, to any of its
employees, officers, directors, former employees, officers or directors, or
Affiliates, except (i) current employee compensation payable in the ordinary
course for amounts which have not accrued more than 30 days or as disclosed in
writing to the Purchaser.

 

12

 

 

5.31 Registration Rights; Voting Agreements. Except as required pursuant to
Section 8 of this Agreement and except as shall be entered into with Purchaser
in connection herewith, (a) the Company is presently not under any obligation,
and has not granted any rights, to register under the 1933 Act any of the
Company’s presently outstanding securities or any of its securities that may
hereafter be issued that have not expired or been satisfied, (b) no shareholder
of the Company has entered into any agreements to which the Company is a party
with respect to the voting of shares of capital stock of the Company and (c) the
Company is not subject to or a party to any agreement providing any holder of
securities of the Company or its subsidiaries with preemptive rights, approval
rights or similar arrangements, other than as provided in the articles of
incorporation of the Company as currently in effect.

 

SECTION 6. Covenants.

 

6.01 Reasonable Best Efforts. Each party shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 7 of this Agreement.

 

6.02 Use of Proceeds. The Company used the proceeds from the sale of (i) the
First Closing Note to either (A) make a $1,300,000 contribution to SafeTek
solely for the prompt purchase by SafeTek of Bitmain Equipment or (B) repay
$1,300,000 aggregate principal indebtedness of the Company advanced by Joseph
Cammarata on or about April 23, 2020 and used by the Company to acquire Bitmain
Equipment and (ii) the Second Closing Note to repay $700,000 aggregate principal
amount of outstanding indebtedness of the Company. The Company shall use the
proceeds from the sale of (i) the Third Closing Note to make a $1,300,000
contribution to SafeTek solely for the prompt purchase by SafeTek of highly
qualified computing chip processor equipment for Blockchain cryptocurrency
mining, (ii) the Fourth Closing Note(s) to be used solely for the purposes of
the Company’s Crypto-Currency Mining and Blockchain Technology business
operations and proposals, as reviewed and approved by the Company’s Board of
Directors, and (iii) the Fifth Closing Note to be used by the Company to satisfy
the Company’s obligation under that certain Subscription Agreement to be entered
into by and between the Company and LevelX Holdings Group, LLC.

 

6.03 Disclosure of Transactions and Other Material Information. Within the
applicable period of time required by the 1934 Act, the Company shall file a
Current Report on Form 8-K describing the terms and conditions of the
transactions contemplated by this Agreement in the form required by the 1934
Act. The Company shall provide the Purchaser with a reasonable opportunity to
review and provide comments on the draft of such 8-K filing. The Company shall
be permitted to issue press releases or other public statement with respect to
the transactions contemplated hereby, provided that the Company shall not
publicly disclose the name of the Purchaser or an Affiliate of the Purchaser
except as otherwise provided in this Section 6.03. Notwithstanding the
foregoing, and unless required by the rules and regulations of the SEC or
otherwise agreed to in writing by the Company and the Purchaser, the Company
shall not publicly disclose the name of the Purchaser or an Affiliate of the
Purchaser, or include the name of the Purchaser or an Affiliate of the Purchaser
in any press release or filing with the SEC or any regulatory agency or the
Principal Trading Market, without the prior written consent of such Purchaser.

 

13

 

 

6.04 Expenses. Each of the Company and the Purchaser is liable for, and will
pay, its own expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement, including, without limitation,
attorneys’ and consultants’ fees and expenses, except that (i) to assist
Company, the Purchaser has agreed to advance funds on behalf of Company for the
Company’s reasonable legal fees and other direct expenses incurred in connection
with preparation, execution and delivery of the Transaction Documents and (ii)
the Company shall reimburse the Purchaser, upon Purchaser’s demand, an amount up
to $40,000.00 for reasonable legal fees and other direct expenses incurred in
connection with the negotiation, preparation, execution and delivery of this
Agreement.

 

6.05 Reservation of Common Stock. The Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance, the
Conversion Shares.

 

6.06 Investor Rights Agreement; Voting Agreement; Security Agreement; Lock-Up
Agreements; Series B Consent; Opinion of Counsel.

 

(a) Concurrently with the execution of the Existing Agreement, (i) the Company
and the Purchaser entered into an investor rights agreement, in the form
attached hereto as Exhibit B (the “Investor Rights Agreement”), (ii) the
Company, certain key stockholders of the Company and the Purchaser entered into
a voting agreement, in the form attached hereto as Exhibit C (the “Voting
Agreement”) and (iii) certain officers and stockholders of the Company entered
into lock-up agreements, in the form attached hereto as Exhibit D (the “Lock-Up
Agreements”).

 

(b) Promptly after the execution of the Existing Agreement and in any event not
later than May 15, 2020, (a) the Company, SafeTek and the Purchaser entered into
a guaranty and collateral agreement, in the form attached hereto as Exhibit E
(the “Security Agreement”), (b) the Company obtained from all of the holders of
the Company’s 13% Series B Cumulative Redeemable Perpetual Preferred Stock
written evidence of consent to the issuance of the Notes and the transactions
contemplated by this Agreement and waiver of any preemptive or other rights to
receive Notes or similar instruments in connection with this Agreement and the
transactions contemplated hereunder, in form and substance satisfactory to the
Purchaser (the “Series B Consent”) and (c) the Company delivered to the
Purchaser the opinion of Michael Best & Friedrich LLP, counsel for the Company,
or such other counsel for the Company acceptable to the Purchaser in its sole
and absolute discretion, dated as of the First Closing Date addressing corporate
authority, due execution and delivery, enforceability, the creation and
perfection security interests, the absence of conflicts and such other matters
as the Purchaser shall reasonably request, which opinion shall be in form and
substance satisfactory to the Purchaser.

 

(c) On the Effective Date, (i) the Company and the Purchaser shall enter into
the Amended and Restated Existing Notes, (ii) the Company and the Purchaser
shall enter into an amendment to the Investor Rights Agreement, in the form
attached hereto as Exhibit F (the “Investor Rights Agreement Amendment”), (iii)
the Company, certain key stockholder of the Company and the Purchaser shall
enter into an amendment to the Voting Agreement, in the form attached hereto as
Exhibit G (the “Voting Agreement Amendment”) and (iv) the Company, certain
employees of the Company and the Purchaser shall enter into a pledge agreement,
in the form attached hereto as Exhibit I (the “Pledge Agreement”).

 

6.07 Broker-Dealer Subsidiary. Not later than 30 days following the Third
Closing Date, the Company, Purchaser and SSA Technologies LLC shall finalize and
execute all required documentation to establish LevelX Holdings Group, LLC and
to cause such entity to form or obtain a subsidiary (“NewCo”) to act as a
broker-dealer, and shall promptly take all actions necessary to register such
entity with the SEC as a broker-dealer under the 1934 Act. The proceeds
allocated by Section 6.02(iii) for the satisfaction of the Company’s obligations
under the Subscription Agreement noted in such Section shall be used for
development and operation of a U.S. and non-U.S. brokerage and financial
services firm intended to deliver professional trading services catering
primarily to a diverse base of self-directed (DIY) and active online brokerage
investors, professional fund managers, buy-side professionals, and registered
investment advisors (the “Broker-Dealer Business”). The structure and
organizational documents of LevelX Holdings Group, LLC , including all terms and
conditions of the equity structure thereof, shall be acceptable in form and
substance to the Purchaser, and shall provide that the majority of the board of
directors or similar management body shall be appointed by the Purchaser,
notwithstanding any dilution of the Purchaser’s interests, and shall closely be
in accordance with the Proposed Merger Summary of Principal Terms executed by
Company, Purchaser and LevelX Capital LLC on or about August 13, 2020.

 

14

 

 

6.08 Joinder to Guaranty and Collateral Agreement. Not later than 30 days
following the Third Closing Date, the Company will cause each of its
subsidiaries not currently a party thereto to execute a joinder (the “Security
Agreement Joinder”) to join as a “guarantor” and “grantor” that certain Guaranty
and Collateral Agreement, dated as of May 15, 2020, among the Company, Safetek,
LLC and the Purchaser.

 

SECTION 7. Conditions of Purchaser’s Obligations.

 

7.01 Conditions of the Purchaser’s Obligations at each Closing. The obligations
of the Purchaser (and the Purchasing Assignee, if applicable) under Section 2
hereof are subject to the fulfillment, at or prior to the applicable Closing, of
all of the following conditions, any of which may be waived in whole or in part
by the Purchaser (on behalf of itself and the Purchasing Assignee, if
applicable) in Purchaser’s sole and absolute discretion.

 

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date (except to the extent expressly made
as of an earlier date in which case as of such earlier date).

 

(b) Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date.

 

(c) Compliance Certificate. The Chief Executive Officer of the Company shall
have delivered to the Purchaser (and the Purchasing Assignee, if applicable) at
the Closing Date a certificate certifying that the conditions specified in
Sections 7.01(a) and 7.01(b) of this Agreement have been fulfilled.

 

(d) Qualification under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required under applicable state
securities laws shall have been obtained by Company for the lawful execution,
delivery and performance of this Agreement.

 

(e) Adverse Changes. The Purchaser shall have determined, in its sole
discretion, that there have not been any events, conditions or changes,
material, adverse or otherwise, that are reasonably likely to result in changes
to the condition, financial or otherwise, earnings, business affairs or
prospects of the Company or any of its subsidiaries.

 

15

 

 

7.02 Conditions of the Purchaser’s Obligations at Third Closing. In addition to
the conditions set forth in Section 7.01 above, the obligations of the Purchaser
under Section 2 hereof are subject to the fulfillment, at or prior to the Third
Closing, of all of the following conditions, any of which may be waived in whole
or in part by the Purchaser in its sole and absolute discretion.

 

(a) Secretary’s Certificate. The Secretary of the Company shall have delivered
to the Purchaser at the Third Closing Date a certificate certifying (i) the
Articles of Incorporation, as amended, of the Company; (ii) the Bylaws of the
Company; and (iii) resolutions of the Board of Directors approving this
Agreement and the transactions contemplated by this Agreement.

 

(b) Modification of 2020 Incentive Plan and Grant of Awards. The Company shall
have modified the InvestView, Inc. 2020 Incentive Plan to increase the number of
shares subject thereto sufficient to allow additional Restricted Share Awards
(as defined therein) in the aggregate amount of 175,000,000 and to allow a
vesting period of one, two and three years, and the Board of Directors shall
have granted Restricted Share Awards to the current members of the Board of
Directors in an aggregate amount of 175,000,000, with a vesting period and
allocated among the directors in a manner satisfactory to the Purchaser.

 

7.03 Conditions of the Purchaser’s Obligations at the Fifth Closing. In addition
to the conditions set forth in Section 7.01 above, the obligations of the
Purchaser under Section 2.05 hereof are subject to the fulfillment, at or prior
to the Fifth Closing, of all of the following conditions, any of which may be
waived in whole or in part by the Purchaser in its absolute discretion.

 

(a) Company Contribution. The Company shall contribute $2,000,000 to LevelX
Holdings Group, LLC promptly after the Fifth Closing, and such funds shall be
used as provided in Section 6.02(c)(iii) above.

 

(b) SSA Technologies LLC Contribution. Within thirty (30) days of the Third
Closing, SSA Technologies LLC shall contribute to LevelX Holdings Group, LLC its
broker-dealer subsidiary and associated licenses with an aggregate value of
approximately $1,000,000 to NewCo.

 

SECTION 8. Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent to issue certificates, registered in the name
of the Purchaser or its nominee (and the Purchasing Assignee or his nominee, if
applicable), for the Conversion Shares in such amounts as specified from time to
time by the Purchaser (or the Purchasing Assignee, if applicable) to the Company
upon conversion of the Notes in accordance with the terms thereof (the
“Irrevocable Transfer Agent Instructions”). In the event that the Company
proposes to replace its transfer agent, the Company shall provide, prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to this Agreement
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount as such term is defined in the Notes) signed
by the successor transfer agent to Company and the Company. Prior to
registration of the Conversion Shares under the 1933 Act or the date on which
the Conversion Shares may be sold pursuant to an exemption from registration,
all such certificates shall bear the restrictive legend specified in Section
4.05 of this Agreement. The Company warrants that: (i) no instruction other than
the Irrevocable Transfer Agent Instructions referred to in this Section 8, will
be given by the Company to its transfer agent and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the Notes; (ii) it will not direct
its transfer agent not to transfer or delay, impair, and/or hinder its transfer
agent in transferring (or issuing)(electronically or in certificated form) any
certificate for Conversion Shares to be issued to the Purchaser (or the
Purchasing Assignee, if applicable) upon conversion of or otherwise pursuant to
the Notes as and when required by the Notes and this Agreement; and (iii) it
will not fail to remove (or directs its transfer agent not to remove or impairs,
delays, and/or hinders its transfer agent from removing) any restrictive legend
(or to withdraw any stop transfer instructions in respect thereof) on any
certificate for any Conversion Shares issued to the Purchaser (or the Purchasing
Assignee, if applicable) upon conversion of or otherwise pursuant to the Notes
as and when required by the Notes and/or this Agreement. If the Purchaser (or
the Purchasing Assignee, if applicable) provides the Company and the Company’s
transfer agent, at the cost of the Purchaser (or the Purchasing Assignee, if
applicable), with an opinion of counsel in form, substance and scope customary
for opinions in comparable transactions, to the effect that a public sale or
transfer of such Securities may be made without registration under the 1933 Act,
the Company shall permit the transfer, and, in the case of the Conversion
Shares, promptly instruct its transfer agent to issue one or more certificates,
free from restrictive legend, in such name and in such denominations as
specified by the Purchaser (or the Purchasing Assignee, if applicable). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Purchaser (or the Purchasing Assignee, if applicable),
by vitiating the intent and purpose of the transactions contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Section 8 may be inadequate and agrees, in the event of a
breach or threatened breach by the Company of the provisions of this Section,
that the Purchaser (or the Purchasing Assignee, if applicable) shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate transfer, without the necessity
of showing economic loss and without any bond or other security being required.

 

16

 

 

SECTION 9. Issuance of Shares. In addition to any and all other rights and
remedies provided under this Agreement, the Notes and each of the other
Transaction Documents, the Company hereby absolutely, irrevocably and
unconditionally agrees and covenants that, upon the occurrence of an Event of
Default (as defined in the Notes) under any Note and upon demand by the
Purchaser, the Company shall issue to the Purchaser up to Seven Hundred and
Twenty Million (720,000,000) shares of non-registered common stock of the
Company (the “Shares”), in accordance with the terms of this Section 9.

 

9.01 Number of Shares. The aggregate number of Shares to be issued to the
Purchaser pursuant to this Section 9 as of the date hereof shall be 104,000,000,
which number shall increase to a total of 560,000,000 if and when the Fourth
Closing occurs and a total of 720,000,000 if and when the Fifth Closing occurs.

 

9.02 Registration Rights. Upon the issuance of the Shares to the Purchaser, the
Shares shall be deemed “Registrable Securities” under the Investor Rights
Agreement.

 

9.03 Authorized Shares. The Company covenants that from the Effective Date
through the date that the Notes are repaid in full, the Conversion (as defined
in the Notes) under each Note is complete or the issuance of the Shares pursuant
to this Section 9 is complete, as applicable, the Company will reserve from its
authorized and unissued common stock that number of Shares subject to issuance
pursuant to Section 9.01 (the “Reserved Amount”). The Company represents that
upon issuance, the Shares will be duly and validly issued, fully paid and
non-assessable. In addition, if the Company shall issue any securities or make
any change to its capital structure, including any stock split, reverse stock
split or similar event, the Company shall at the same time make proper provision
so that thereafter there shall be a sufficient number of shares of common stock
authorized and reserved, free from preemptive rights, issuance under this
Section 9. The Company (i) acknowledges that it has irrevocably instructed its
transfer agent to issue certificates for the common stock issuable pursuant to
this Section 9, and (ii) agrees that the execution of this Agreement shall
constitute full authority to its officers and agents who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for issuance of the Shares. If at any time the Company fails to
maintain the Reserved Amount it will be considered an Event of Default under
Section 3.1(a) of each of the Notes then issued and outstanding.

 

17

 

 

9.04 Further Assurances. The Company hereby agrees to do such further acts and
things and to promptly execute and deliver to the Purchaser such additional
agreements and instruments as the Purchaser may reasonably require or deem
reasonably advisable to carry into effect the purpose of this Section 9.04 or to
further assure and confirm unto the Purchaser its rights, powers and remedies
hereunder.

 

SECTION 10. Events of Default and Remedies. The occurrence of an Event of
Default (as defined in the Notes) under any Note shall constitute an event of
default hereunder and, in addition to all rights and remedies provided in each
of the Transaction Documents, the Purchaser shall have the right to terminate
all commitments of the Purchaser hereunder.

 

SECTION 11. Definitions. Unless the context otherwise requires, the terms
defined in this Section 11 shall have the meanings specified for all purposes of
this Agreement. All accounting terms used in this Agreement, whether or not
defined in this Section 11, shall be construed in accordance with GAAP and such
accounting terms shall be determined on a consolidated basis for the Company and
each of its subsidiaries, and the financial statements and other financial
information to be furnished by the Company pursuant to this Agreement shall be
consolidated and presented with consolidating financial statements of the
Company and each of its subsidiaries.

 

“1933 Act Regulations” means the rules and regulations promulgated under the
1933 Act.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“1934 Act Regulations” means the rules and regulations promulgated under the
1934 Act.

 

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act.

 

“Bitmain Equipment” means the purchase and operation of highly qualified
computing chip processor equipment for Blockchain cryptocurrency mining.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

 

“Change of Control” means:

 

(1) any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than a Permitted Holder,
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that such person or group shall be deemed to have
“beneficial ownership” of all shares that any such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than 50% of the total voting
power of the voting stock of the Company; or

 

(2) the merger or consolidation of the Company with or into another Person or
the merger of another Person with or into the Company or the merger of any
Person with or into a Subsidiary of the Company, unless the holders of a
majority of the aggregate voting power of the voting stock of the Company,
immediately prior to such transaction, hold securities of the surviving or
transferee Person that represent, immediately after such transaction, at least a
majority of the aggregate voting power of the voting stock of the surviving or
transferee Person;

 

(3) the adoption by the shareholders of the Company of a plan or proposal for
the liquidation or dissolution of the Company; or

 

18

 

 

(4) Joseph Cammarata ceases to be chief executive officer of the Company or
ceases to fulfill the duties of such role and a successor chief executive
officer acceptable to the Purchaser shall not have been appointed within 90
days.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business); (c) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (d) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property; (e)
all capitalized lease obligations of such Person; (f) all unpaid reimbursement
obligations and liabilities, contingent or otherwise, of such Person, in respect
of letters of credit, acceptances and similar facilities; (g) all obligations
and liabilities, calculated on a basis reasonably satisfactory to the Purchaser
and in accordance with accepted practice, of such Person under hedging
agreements; (h) all monetary obligations under any receivables factoring,
receivable sales or similar transactions and all monetary obligations under any
synthetic lease, tax ownership lease, off-balance sheet financing or similar
financing; and (i) all obligations referred to in clauses (a) through (h) of
this definition of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
lien, charge or encumbrance upon property owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.

 

“Permitted Holder” means any of Joseph Cammarata, the Purchaser, David B.
Rothrock, or any of Purchaser’s subsidiaries or affiliates.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust (including any
beneficiary thereof), a joint venture, an unincorporated organization, and a
governmental entity or any department, agency, or political subdivision thereof.

 

“Principal Trading Market” means the OTCQB or such other Trading Market on which
the Common Stock is primarily listed for trading.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SafeTek” means SafeTek, LLC, a Utah limited liability company and wholly-owned
subsidiary of Company.

 

“Trading Market” means whichever of the OTCQB, OTCQX, Pink Sheets electronic
quotation system or other trading market on which the Common Stock is listed for
trading on the date in question.

 

“Transaction Documents” means this Agreement, the Notes, the Investor Rights
Agreement, the Voting Agreement, the Lock-Up Agreements, the Security Agreement,
the Series B Consent, the Investor Rights Agreement Amendment, the Voting
Agreement Amendment, the Security Agreement Joinder, the Pledge Agreement, and
any and all related agreements, instruments, certificates and other documents.

 

19

 

 

SECTION 12. Miscellaneous.

 

12.01 Waivers and Amendments. Upon the approval of the Company and the written
consent of the Purchaser, the obligations of the Company and the rights of the
Purchaser under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Neither this Agreement, nor any
provision hereof, may be changed, waived, discharged or terminated orally or by
course of dealing, but only by an instrument in writing executed by both the
Company and the Purchaser.

 

12.02 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted to be given pursuant to this Note shall be
in writing and shall be delivered (a) in hand by person with written receipt of
the person to whom such notice is intended; (b) by registered or certified mail,
postage prepaid, return receipt requested; or (c) by a generally recognized
commercial courier service or overnight delivery service, (Federal Express or
UPS), for next Business Day delivery, postage prepaid, with delivery receipt
requested. All notices sent in accordance with this Section 12.02 shall be
deemed “Delivered” unless otherwise specified herein, the same day if delivered
by hand in person with receipt and signature of the intended recipient or by an
authorized officer of the intended recipient; if by registered or certified
mail, three (3) Business Days after the same is deposited in the U.S. Mail; or
if sent by a commercial courier service or overnight delivery service for next
Business Day delivery, one (1) Business Day after payment and receipt of
mailing. The addresses for such communications shall be:

 

If to the Company:

 

Investview, Inc.

234 Industrial Way West

Building A, Suite 202

Eatontown, NJ 07724

Attn: Joseph Cammarata

Mario Romano

 

With a copy to:

 

Michael Best & Friedrich LLP

170 South Main Street, Suite 1000

Salt Lake City, UT 84101

Attention: Kevin C. Timken

 

If to the Purchaser:

 

DBR Capital, LLC

1645 Kecks Road

Breinigsville, PA 18031

Attn: David B. Rothrock

 

with copies to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103-2921

Attn: Michael J. Pedrick, Esq.

 

20

 

 

If to the Purchasing Assignee:

 

Joseph Cammarata

c/o Investview, Inc.

234 Industrial Way West

Building A, Suite 202

Eatontown, NJ 07724

 

The addresses of the parties set forth above may be changed from time to time by
a party by notice to the other in accordance with the notice provisions as set
forth herein this Section 12.02.

 

12.03 Cumulative Remedies. None of the rights, powers or remedies conferred upon
the Purchaser on the one hand or the Company on the other hand shall be mutually
exclusive, and each such right, power or remedy shall be cumulative and in
addition to every other right, power or remedy, whether conferred by this
Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

 

12.04 Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, the successors and permitted assigns of the Purchaser
and the successors of the Company, whether so expressed or not. None of the
parties hereto may assign its rights or obligations hereof without the prior
written consent of the Company, except that the Purchaser may, without the prior
consent of the Company, (i) assign its rights to purchase the Securities
hereunder to any of its Affiliates (provided each such Affiliate agrees to be
bound by the terms of this Agreement and makes the same representations and
warranties set forth in Section 4 hereof) and (ii) effect its Assignment Right
pursuant to the terms of Section 3.06). This Agreement shall not inure to the
benefit of or be enforceable by any other third party Person.

 

12.05 Headings. The headings of the Sections and paragraphs of this Agreement
have been inserted for convenience of reference only and do not constitute a
part of this Agreement.

 

12.06 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflict of law principles. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may be brought in
any federal or state court located in the Borough of Manhattan, the City of New
York and State of New York, and each of the parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.

 

12.07 Usury Laws. It is the intention of the Company and the Purchaser to
conform strictly to all applicable usury laws now or hereafter in force, and any
interest payable under this Agreement shall be subject to reduction to the
amount not in excess of the maximum legal amount allowed under the applicable
usury laws as now or hereafter construed by the courts having jurisdiction over
such matters. If the maturity of the Notes is accelerated by reason of an
election by the Purchaser resulting from an Event of Default (as defined in the
Notes) or otherwise, then earned interest may never include more than the
maximum amount permitted by law, computed from the date hereof until payment,
and any interest in excess of the maximum amount permitted by law shall be
canceled automatically and, if theretofore paid, shall at the option of the
Purchaser either be rebated to the Company or credited on the principal amount
under this Agreement, or if this Agreement has been paid, then the excess shall
be rebated to the Company. The aggregate of all interest (whether designated as
interest, service charges, points, or otherwise) contracted for, chargeable, or
receivable under this Agreement shall under no circumstances exceed the maximum
legal rate upon the unpaid principal balance of this Agreement remaining unpaid
from time to time. If such interest does exceed the maximum legal rate, it shall
be deemed a mistake and such excess shall be canceled automatically and, if
theretofore paid, rebated to the Company or credited on the principal amount of
this Agreement, or if this Agreement has been repaid, then such excess shall be
rebated to the Company.

 

21

 

 

12.08 Further Assurances. The Company shall, and shall cause its Affiliates to,
from time to time at the request of the Purchaser, without any additional
consideration, furnish the Purchaser such further information or assurances;
execute and deliver such additional agreements, documents and instruments; and
take such other actions and do such other things, as may be necessary or
appropriate to carry out the terms and provisions of this Agreement and give
effect to the transactions contemplated hereby.

 

12.09 Survival. The representations and warranties of the Company and the
Purchaser contained in Sections 4 and 5, and the agreements and covenants set
forth in Sections 6, 8 and 12 shall survive the Closing in accordance with their
respective terms.

 

12.10 Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, with
the same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile or other electronic
format) shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

 

12.11 Entire Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and, except as set
forth below, this agreement supersedes and replaces all other prior agreements,
written or oral, among the parties hereto with respect to the subject matter
hereof, including, for the avoidance of doubt, the Existing Agreement.
Notwithstanding the foregoing or anything to the contrary in this Agreement,
this Agreement shall not supersede any confidentiality or other non-disclosure
agreements that may be in place between the Company and the Purchaser.

 

12.12 Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

 

[Signature page follows]

 

22

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Securities Purchase Agreement to be duly executed as of the Effective Date.

 

  INVESTVIEW, INC.         By: /s/ Joseph Cammarata   Name: Joseph Cammarata  
Title: Chief Executive Officer

 

[Signature page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Securities Purchase Agreement to be duly executed as of the Effective Date.

 

  DBR CAPITAL, LLC         By: /s/ David B. Rothrock   Name: David B. Rothrock  
Title: Managing Member Executive

 

[Signature page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Securities Purchase Agreement to be duly executed as of the Effective Date.

 

  Solely for purposes of Section 3.06 and the other sections expressly
referenced therein:       /s/ Joseph Cammarata   Joseph Cammarata

 

[Signature page to Securities Purchase Agreement]

 

 

 

 

EXHIBIT A

Form of Note

 

[to be provided upon request]

 

EXHIBIT B

Investor Rights Agreement

 

[to be provided upon request]

 

EXHIBIT C

Voting Agreement

 

[to be provided upon request]

 

EXHIBIT D

Lock-Up Agreement

 

[to be provided upon request]

 

EXHIBIT E

Security Agreement

 

[to be provided upon request]

 

EXHIBIT F

Investor Rights Agreement Amendment

 

[to be provided upon request]

 

EXHIBIT G

Voting Agreement Amendment

 

[to be provided upon request]

 

EXHIBIT H

Security Agreement Joinder

 

[to be provided upon request]

 

EXHIBIT I

Pledge Agreement

 

[to be provided upon request]

 

 

 

 